Title: Report on the Petition of John Hobby, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an Order of the House of Representatives of the 17th of April 1792, the Petition of John Hobby of Portland thereupon respectfully reports as follows—
The Petitioner is possessed of a Certificate issued in his favour by the Late Quarter Master General for 163 dollars and 12 Ninetieths, which Certificate has not been admitted at the Treasury for the like reason as stated in a Report on the Petition of Timothy Pickering.
The Act of the 12th. of February 1793 being considered as providing for this Claim, it is conceived that it will be expedient to let the Petitioner avail himself of the Regulations of that Act.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentFebruary 27th. 1794.

